Citation Nr: 1702443	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO. 10-36 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating for hypothyroidism in excess of 30 percent since October 7, 2014, in excess of 10 percent prior to October 7, 2014.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had a period of active duty for training from September 1993 to January 1994, and periods of full-time active duty from February 2003 to April 2004, and from November 2004 to February 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In December 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Board has considered whether the Veteran's rating claim encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the Veteran has not asserted that his hypothyroidism renders him unable to secure and maintain a substantially gainful occupation and the October 2014 and June 2016 examiners found no impact of the condition on the Veteran's ability to work. Accordingly, the issue of TDIU entitlement is not a component of the claim on appeal.


FINDINGS OF FACT

1. Prior to October 7, 2014, the service-connected hypothyroidism was manifested by fatigue, constipation, and mental sluggishness. 

2. Since October 7, 2014, the service-connected hypothyroidism has been manifested by fatigue, constipation, and mental sluggishness. 


CONCLUSIONS OF LAW

1. Prior to October 7, 2014, the criteria for a disability rating of 30 percent for hypothyroidism have been met; the criteria for a rating in excess of 30 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2016).

2. Since October 7, 2014, the criteria for a disability rating higher than 30 percent for hypothyroidism have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current appeal arises from a claim of entitlement to service connection for hypothyroidism received at the RO on January 2, 2009. In a September 2009 rating decision, the RO granted service connection for hypothyroidism and assigned an initial rating of 10 percent under Diagnostic Code 7903, effective January 2, 2009. 

Under Diagnostic Code 7903, a rating of 100 percent requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. A rating of 60 percent requires muscular weakness, mental disturbance, and weight gain. A rating of 30 percent requires fatigability, constipation, and mental sluggishness. A rating of 10 percent requires fatigability, or; continuous medication required for control. See 38 C.F.R. § 4.119, Diagnostic Code 7903.

Despite the conjunctive "and" being used under this code, it is not required that all listed symptoms at the 30 percent level be demonstrated in order to substantiate a rating at that level. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). Rather, the Board must determine whether a particular rating is more nearly approximated than the lower rating in accordance with 38 C.F.R. § 4.7. 

In this case, the Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally).  

Private treatment records include measurements of the Veteran's weight at 215 pounds in July 2007, 213 pounds in August 2007, 209 pounds in September 2007, 223 pounds in December 2007, and 222 pounds in January 2008 (VBMS record 02/27/2009). 

The report of VA examination in March 2009 reveals positive complaints for fatigue, loss of short-term memory, and feeling tired. Findings were negative for cardiovascular or gastrointestinal problems. The Veteran reported that he was "Not constipated."  He also reported "No cold or heat intolerance." The Veteran was not taking any medication for hypothyroidism at that time. He noted that, before he went to Iraq, he weighed 220 pounds; he went down to 200 pounds while deployed; and was now back to 231 pounds. Muscle strength was normal. 

A March 9, 2009, Nursing Note reveals a negative depression screen (VBMS record 02/10/2016). 

In the April 2010 Notice of Disagreement and September 2010 VA Form 9, the Veteran argued that a 30 percent rating was warranted based on fatigability, constipation, and mental sluggishness. 

A September 15, 2014, Primary Care Note reveals complaint of symptoms including constipation. There was no motor weakness (VBMS record 10/20/2015). 

The report of VA examination in October 2014 reveals a history of noncompliance with Synthroid. Current symptoms associated with the hypothyroid condition included fatigability, "getting diagnosed with depression which is also tied into it (hypothyroidism) as well", constipation, and mental sluggishness. The Veteran's heart rate was 74 beats per minute. The examiner found that the Veteran's thyroid condition did not impact his ability to work. The current level of severity was moderate. The examiner found that it was at least as likely as not that his symptoms of fatigue, mental sluggishness, and constipation were the result of his untreated hypothyroidism. 

A July 6, 2015, Pulmonary Sleep Consult, reveals no weight gain. The Veteran weighed 220 pounds and had a body mass index of 30. A July 15, 2015, Primary Care Note reveals no weight changes, weight of 227 pounds, and body mass index of 31 (VBMS record 03/10/2016). 

A March 2016 VA medical opinion finds that it would only be with resort to mere speculation to opine whether or not the Veteran's depression was caused or aggravated to any degree by his hypothyroidism. The rationale was that, although hypothyroidism is associated with depression and there is a higher incidence of depression among those diagnosed with hypothyroidism, the medical literature does not support a cause-and-effect relationship between treated hypothyroidism, as documented in this Veteran, and persistent or continuing depression as a result of the original hypothyroid condition. Although medical records indicate active treatment with medication for the hypothyroid condition, there is inadequate data to confirm whether that treatment is adequate. According to the opinion, if that treatment is adequate, then there should be no objective evidence for a contribution from the hypothyroid condition to the depression. It was suggested that the Veteran or RO could request a full examination with lab studies at a future time.

In response to the suggestion of the March 2016 opining physician, and to determine the association of depression with the Veteran's hypothyroidism, the RO scheduled a complete examination of the Veteran and supplemental opinions, which were accomplished in June 2016. The VA endocrine examiner noted that the Veteran complained of feeling exhausted and tired. He also complained of constipation, and that his brain was foggy. The Veteran reported that he was busy with work (night shift) and with taking care of his children, ages 3 and 7, during the day. He reported getting (2) two-hour naps per day, when his son takes a nap, and when he goes to sleep at night. The examination was positive for constipation, mental sluggishness, slowing of thought, and the need for continuous medication. The Veteran's heart rate was 103. He was described as overweight, with a body mass index of 29.90. The examiner found that the Veteran's thyroid condition was moderate and does not impact his ability to work. 

A medical opinion based on the March 2016 results finds that the Veteran's depression is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition. Indeed, the examiner concluded that a psychiatric diagnosis was not appropriate at this time. The examiner noted that the Veteran reported having some depression symptoms a couple of years ago when he was working nights. He reported this shift work caused sleep issues and he had some sleep deprivation which contributed to some depression symptoms. He recently returned from deployment where he was working day shifts and was trying to get custody of his children back. He noted that he enjoys cooking and would like to start a food truck. He reported his main concern is feeling "sluggish". He also has sleep apnea which he reports is treated with a dental device. He has not seen his private provider since he returned from deployment. 

Although the report does not provide a psychiatric diagnosis, the examiner opined that it is not possible to make a determination on hypothyroidism's effect on depressive symptoms without resulting to mere speculation. The rationale was that, while hypothyroidism is associated with depression, and there is a higher incidence of depression among those diagnosed with hypothyroidism, the current medical literature does not support a cause and effect relationship (especially with treated hypothyroidism). Despite the large number of studies, the relationship between thyroid function and depression remains poorly defined. The association of depressive symptoms and the levels of thyroid hormones has been controversial. In a large, unselected population, there was no statistical association between thyroid dysfunction, and the presence of depression or anxiety disorder. In conclusion, the examiner found no evidence that low thyroid function is associated with depression over the life course. 

After reviewing all of the evidence, the Board finds the Veteran's symptomatology over the entire period on appeal appears to be quite consistent.  The Board. acknowledges that prior to October 7, 2014, the clinical evidence primarily documents fatigue, and the Veteran denied symptoms of gastrointestinal distress and constipation in March 2009.  However, he has provided competent lay evidence of constipation as early as the April 2010 Notice of Disagreement.  And the March 2009 VA examination was positive for mental sluggishness, as the examiner reported short-term memory loss.

Since October 7, 2014, the service-connected hypothyroidism has clearly been manifested by fatigue, constipation, and mental sluggishness.  However symptoms such as cold intolerance, cardiovascular involvement, and bradycardia, have not been reported or medically associated with the Veteran's service-connected disability. Muscular weakness has also not been medically substantiated or associated with hypothyroidism. Muscle strength was normal in March 2009. 

The Veteran's weight and body mass index have remained relatively stable over the period on appeal, as shown by similar body mass index ratings in December 2007 and June 2016. While symptoms of mental disturbance (depression) have been present at times during the period on appeal, the June 2016 opinion is against any association of these symptoms with the service-connected hypothyroidism. 

In light of the competent and credible evidence of significant symptomatology associated with a 30 percent rating prior to October 7, 2014, the Board finds that the evidence in favor of a 30 percent rating prior to October 7, 2014, has attained relative equipoise with the evidence against such rating. With resolution of all reasonable doubt in favor of the claim, the Board concludes that a 30 percent rating is warranted for hypothyroidism prior to October 7, 2014.  However, consistent with the Board's finding with respect to the subsequently period, the Board concludes that the criteria for a rating in excess of 30 percent are not more nearly approximated than are the criteria for a 30 percent rating.  Thus, the Board concludes that for the entire period on appeal, the criteria for a rating in excess of 30 percent are not more nearly approximated than are those for the current 30 percent rating. See 38 C.F.R. § 4.7 (2016). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, to the extent any portion of the claim is herein denied, the preponderance of the evidence is against the claim and that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied. The Veteran's service-connected hypothyroidism is manifested by signs and symptoms such as fatigue, constipation, and mental sluggishness. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the endocrine system provide ratings on the basis of these symptoms. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the endocrine system inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352. The Veteran is currently not in receipt of SMC. The evidence demonstrates that he does not have such impairment as approximates loss of use of either upper extremity. 38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e). He has also not been found to be housebound or in need of the aid and attendance of another. 38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h). The combined disability rating is 70 percent since October 7, 2014, and 60 percent since January 2, 2009. 38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i). Under the circumstances here, the Board concludes that SMC is not warranted. 

Duties to Notify and Assist

VA's duty to notify was satisfied by a letters in June 2009 and February 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). In this case, the RO substantially complied with the Board's remand instructions by obtaining an opinion regarding whether the Veteran has depression that is related to his hypothyroidism. 


ORDER

Prior to October 7, 2014, a disability rating of 30 percent, but not higher, for hypothyroidism is granted. 

Since October 7, 2014, a disability rating in excess of 30 percent for hypothyroidism is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


